internal_revenue_service number release date index number - ------------------------ ----------------------------------------- ------------------------------------- ------------------ --------------------------------- ----------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-125421-06 date date - legend parent company company llc ------------------------------------- ------------------------------------------------------ --------------- holdco llc ----------------------------------------- preferred holdco ------------------------------------------ buyer business a business b business c state a state b date date ------------------------ -------------------------- ------------------------- -------------------------- ------------ ------------- ------------------ -------------------------- ----------------- ----------------------- --------------------------------------------------------------------------------- -------------- ---------------------- ------------------- ------------------- ------------------- --------------- ------ ------ ------ ------ ------------------- --------------- ----------------- --- --- --- --------------------------- ------------------ -------------------------- ------------------------ plr-125421-06 date date date a b c d e f g h i j k l m n o issue_date issue_date issue_date issue_date plr-125421-06 maturity_date maturity_date maturity_date maturity_date act --------------------------- ------------------ ------------------------- ------------------------ ----------------------------------------------------- dear ----------------- correspondence in which you requested rulings as to certain federal_income_tax consequences of the proposed transaction defined below this is in response to a letter dated date and subsequent facts prior to date company was a state a corporation and a wholly-owned subsidiary of parent the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return company directly and through its subsidiaries engages in business a business b and business c both within the united_states and internationally as of date which occurs prior to date sec_1 and company and its subsidiaries reported approximately dollar_figurea of indebtedness outstanding on its audited consolidated financial statements a significant amount of company’s debt is unsecured and publicly traded in particular the following publicly traded debt instruments were issued by company collectively referred to herein as the debt a notes with an aggregate principal_amount of approximately dollar_figureb issued on issue_date and maturing on maturity_date the notes pay interest semi-annually in arrears at a rate of f percent b notes with an aggregate principal_amount of approximately dollar_figurec issued on issue_date and maturing on maturity_date the notes pay interest semi-annually in arrears at a rate of g percent c notes with an aggregate principal_amount of approximately dollar_figured issued on issue_date and maturing on maturity_date the notes pay interest semi-annually in arrears at a rate of h percent plr-125421-06 d notes with an aggregate principal_amount of approximately dollar_figuree issued on issue_date and maturing on maturity_date the notes pay interest monthly at a rate of i percent the current trading price of one or more series of the debt is less than its respective adjusted_issue_price the debt is recourse to company and none of company's assets is subject_to any perfected or unperfected security_interest benefiting any of the holders of any series of the debt there are no provisions in the terms of the debt that restrict company's ability to acquire and dispose_of assets in the ordinary course of its business each series of the debt is governed by the terms of an indenture which prohibits company from selling or conveying all or substantially_all of its assets to any person unless the purchaser or transferee of such assets assumes the debt and certain other requirements are satisfied the terms of the debt provide that state b law is applicable to all of company’s indentures proposed transaction on date which occurs prior to date parent company holdco llc and buyer entered into an agreement pursuant to which buyer would acquire a common equity_interest of o percent in company to accomplish this acquisition the following transaction steps have been or will be taken transaction steps i through vi will be collectively referred to as the proposed transaction i on date company converted into company llc a single member state a limited_liability_company llc by filing a certificate of conversion under the act the company conversion effective as of the date of its conversion company llc elected to remain taxable as a corporation for federal_income_tax purposes ii on date company llc distributed certain assets to parent and parent assumed certain liabilities of company llc iii on date company llc’s election to be treated as a disregarded_entity for federal tax purposes will become effective iv following date and prior to the closing date company llc will distribute cash and certain assets to parent and parent will assume certain liabilities of company llc and parent will contribute dollar_figurej to company llc in exchange for newly-issued preferred units v following date and prior to the closing date parent will contribute dollar_figurek cash to preferred holdco a wholly-owned subsidiary of parent and preferred holdco will contribute dollar_figurek cash to company llc in exchange for newly-issued preferred units as a result of this step company llc’s plr-125421-06 classification will change from a disregarded_entity to a partnership for federal_income_tax purposes vi on the closing date parent will a sell o percent of its common interests in company llc to buyer in exchange for a cash payment and b contribute all of its preferred units to preferred holdco in addition buyer will contribute dollar_figurel to company llc for newly-issued preferred units it is intended that as a result of the actions described in this step vi company llc will terminate as a partnership for purposes of sec_708 of the internal_revenue_code immediately after the closing date of the proposed transaction the assets and liabilities of company llc will be identical to the assets and liabilities of company immediately prior to converting to an llc other than assets acquired or disposed of and liabilities incurred or satisfied in the ordinary course of business except that company llc after electing conversion to an llc but prior to the closing date will distribute to parent cash and other assets in a net amount that represents less than m percent of the book_value of company llc’s assets subject_to liabilities representing less than n percent of company llc’s consolidated liabilities after taking into account cash contributed to company llc in exchange for newly issued preferred units pursuant to steps iv through vi the net distribution applying state b law the net distribution would not trigger the above described restriction in the indentures governing the debt pursuant to the act none of the debt holders' rights against company including with respect to payments and remedies and none of company’s obligations and covenants to the debt holders will be altered in any manner by the proposed transaction following the proposed transaction the debt holders will continue to have exactly the same legal relationship with company llc that they previously had with company viz as general unsecured recourse claimants having no greater preference than any other creditor additionally under state a law the restructuring will not result in the creation of any new legal rights or obligations between the debt holders and company llc there are no provisions in the original terms of the debt that require the consent or approval of any holder of any series of the debt in order for company to effectuate the proposed transaction representations parent and company make the following representations the company conversion followed by an election by company llc to be treated as an association_taxable_as_a_corporation for federal tax purposes plr-125421-06 effective as of the date of conversion is intended to qualify as a reorganization under sec_368 of the code parent on the date of adoption of company’s plan of conversion which is considered to be date and at all times thereafter until the deemed liquidation is completed will be the owner of at least percent of the single outstanding class of company stock no shares of company stock will have been redeemed during the years preceding the adoption of the plan of conversion of company on date or between that date and the date the deemed liquidation is completed company has adopted a plan of conversion specifying that the final deemed liquidating_distribution is to be completed within years from the close of the taxable_year of company in which the first liquidating_distribution is made as soon as the final liquidating_distribution has been deemed made company will cease to exist for federal_income_tax purposes company will for federal_income_tax purposes retain no assets following the deemed liquidating_distribution company will not have acquired assets in any nontaxable_transaction at any time except for-- i contributions to capital from parent and ii acquisitions occurring more than years prior to the date of the adoption of the plan of conversion other than the sale of an interest in a former subsidiary to unrelated purchasers and the distribution to parent described in step ii of the proposed transaction no assets of company have been or will be disposed of by either company or parent except for dispositions in the ordinary course of business and dispositions occurring more than years prior to adoption of the plan of conversion other than what may be deemed to occur in connection with steps v and vi of the proposed transaction the liquidation of company will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of company if persons holding directly or indirectly more than percent in value of the company stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 plr-125421-06 prior to the date the deemed liquidation is completed no assets of company will have been distributed in_kind transferred or sold to parent except for transactions occurring in the normal course of business the distribution described in step ii of the proposed transaction and transactions occurring more than years prior to adoption of the plan of conversion company will report all earned_income represented by assets that will be distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of company will exceed its liabilities both at the date of the adoption of the plan of conversion and immediately prior to the time the first liquidating_distribution is made parent is not an organization that is exempt from federal_income_tax under sec_501 or any other code provision all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed deemed liquidation of company have been fully disclosed the dollar_figurek cash contributed by parent to preferred holdco in step v of the proposed transaction and the fair_market_value of the preferred units contributed by parent to preferred holdco in step vi of the proposed transaction will in the aggregate equal less than percent of the net fair_market_value of company immediately before the date of adoption of the plan of conversion parent and company will treat the distribution of assets and the related assumption_of_liabilities from company to parent as described in step ii of the proposed transaction as made in connection with the complete deemed liquidation of company the proposed transaction whether by operation of the terms of the debt or otherwise will not change the yield on the debt will not change the timing of payments on the debt will not result in the addition or subtraction of co-obligors or guarantors to the debt will not change the collateral or security of the debt will not change the priority of the debt and will not otherwise alter the legal rights or obligations of company with respect to the debt plr-125421-06 law and analysis sec_301_7701-3 of the income_tax regulations provides that if an eligible_entity classified as an association elects under sec_301 c i to be disregarded as an entity separate from its owner the association is deemed to distribute all of its assets and liabilities to its single owner in liquidation of the association sec_301_7701-3 provides that the tax treatment of a change in classification of an entity by election under sec_301 c i is determined under all relevant provisions of the code and general principles of tax law including the step-transaction doctrine sec_1001 of the code provides for the recognition of gain_or_loss on the sale_or_exchange of property sec_1_1001-1 provides that gain_or_loss is realized from the exchange of property for other_property differing materially either in_kind or in extent sec_1_1001-3 provides that a debt_instrument differs materially in_kind or in extent if it has undergone a asignificant modification a significant modification of a debt_instrument results in a new debt_instrument that is deemed to be exchanged for the unmodified debt_instrument sec_1_1001-3 provides rules for determining whether a change in the legal rights or obligations of a debt_instrument is a modification pursuant to sec_1 c i a modification means any alteration including any deletion or addition in whole or in part of a legal right or obligation of the issuer or a holder of a debt_instrument whether the alteration is evidenced by an express agreement oral or written conduct of the parties or otherwise sec_1_1001-3 provides that except as provided in paragraph c an alteration of a legal right or obligation that occurs by operation of the terms of a debt_instrument is not a modification sec_1_1001-3 provides that an alteration that results in the substitution of a new obligor the addition or deletion of a co-obligor or a change in whole or in part in the recourse nature of the debt_instrument from recourse to nonrecourse or from nonrecourse to recourse is a modification even if the alteration occurs by operation of the terms of a debt_instrument sec_1_1001-3 provides rules for determining whether a modification is significant sec_1_1001-3 provides that except as provided in paragraphs b c or d of that section the substitution of a new obligor on a recourse_debt plr-125421-06 instrument is a significant modification sec_1_1001-3 provides that the substitution of a new obligor is not a significant modification if the acquiring_corporation becomes the new obligor pursuant to a transaction to which sec_381 applies the transaction does not result in a change in payment expectations and the transaction does not result in a significant alteration sec_1_1001-3 provides that the substitution of a new obligor is not a significant modification if the new obligor acquires substantially_all of the assets of the original obligor the transaction does not result in a change in payment expectations and the transaction does not result in a significant alteration a change in payment expectations occurs if either of the following occurs there is a substantial enhancement of the obligor’s capacity to meet the payment obligations under a debt_instrument and that capacity was primarily speculative prior to the modification and is adequate after the modification or there is substantial impairment of the obligor’s capacity to meet the payment obligations under the debt_instrument that was adequate before the modification and is primarily speculative after the modification sec_1_1001-3 the preamble to final regulations under sec_1001 further clarifies that there is no change in payment expectations if the obligor has at least an adequate capacity to meet its payment obligations both before and after the modification fed reg date generally the federal tax law looks to state law to determine legal entitlements in property 363_us_509 309_us_78 section e of the act provides that for state a law purposes the conversion of any other entity into a domestic limited_liability_company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited_liability_company or the personal liability of any person incurred prior to such conversion moreover section f of the act provides inter alia that for all purposes of state a law all rights of creditors and all liens upon any property of the other entity that has converted shall be preserved unimpaired and all debts liabilities and duties of the other entity that has converted shall thenceforth attach to the domestic limited_liability_company and may be enforced against it to the same extent as if said debts liabilities and duties had been incurred or contracted by it several steps of the proposed transaction involve the substitution of a new obligor on the debt resulting in a modification of the debt within the meaning of sec_1_1001-3 under sec_1_1001-3 of the regulations this modification is a significant modification except as provided in paragraphs b c or d of that section in the present case each step of the proposed transaction in which a new obligor is substituted will qualify for an exception under paragraph b or c of plr-125421-06 sec_1_1001-3 accordingly the proposed transaction will not result in a significant modification of the debt under sec_1_1001-3 of the regulations rulings based on the information submitted and the representations made by parent and company set forth above we rule as follows with respect to the proposed transaction the change in classification of company pursuant to election under sec_301_7701-3 from an association classified as a corporation into a disregarded_entity the classification change will qualify as a complete_liquidation of company into parent under sec_332 sec_332 of the code no gain_or_loss will be recognized by parent or company as a result of the classification change sec_332 sec_336 sec_337 and sec_337 however items of income gain loss and deduction with respect to any intercompany indebtedness between parent and company will be taken into account as required by the applicable intercompany_transaction regulations parent’s basis in each asset deemed received from company as a result of the classification change will be the same as the basis of that asset in the hands of company immediately before the classification change sec_334 parent’s holding_period in each asset deemed received from company as a result of the classification change will include the period during which that asset was held by company sec_1223 as a result of the classification change parent will succeed to and take into account the items of company described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of company as of the date of the classification change sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of company or parent will be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 notwithstanding the above to the extent that company's earnings_and_profits are reflected in parent's earnings_and_profits the company earnings_and_profits to which parent succeeds must be adjusted to prevent duplication sec_1_1502-33 plr-125421-06 the proposed transaction will not result in a significant modification of the debt under sec_1_1001-3 of the regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding the tax effect that the proposed transaction may have on debt issued by company other than the debt that is the subject of ruling above this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any federal_income_tax return to which it is relevant sincerely david b silber david b silber senior technician reviewer branch office of associate chief_counsel financial institutions products
